Stuart, J.
Indictment for retailing without license, found under the R. S. 1843. The record shows the act complained of to have been done in the city of Madison, under a license from that city.
The city of Madison granted the license, under an act passed subsequent to the R. S. 1843. Local Laws 1848, p. 92. And it is insisted that the latter act, so far as the corporate limits of the city were concerned, controlled the former act.
We can not carry repeal by implication that far. “ Fixing rates and granting a license by the city excuses from *352liability to the city ordinances, but can not excuse from liability to the penal laws of the state.” Sloan v. The State, 8 Blackf. 361. This position, say the Court, is the correct one. And the language quoted is used of a subsequent local act, giving the exclusive right to license the retailing of spirituous liquor to the city of Richmond, any law or custom to the contrary notwithstanding.
J. W. Chapman and J. B. Merriwether, for the plaintiff.
This is a far stronger case than is made upon the charter of the city of Madison.
It is urged that it would be subjecting the party to be punished twice for the same offence. But that is not warranted. It is not pretended that a party can be twice punished under the same jurisdiction. But that the same act may be an offence against two different jurisdictions is no longer an open question. Fox v. The State of Ohio, 5 How. 410.—Moore v. The People of Illinois, 14 id. 13.— The State v. Moore, at the present term. H ^
We are clear that the defendant was properly convicted, notwithstanding his license from the city of Madison.
Per Curiam.
The judgment is affirmed with costs.